Van Brunt, P. J.,
(dissenting.) I dissent from the conclusions of Mr. Justice Brady and concurred in by Mr. Justice Daniels. The coal lands were leased to the defendants for mining purposes. The rent was fixed upon the basis of a payment of 12 J cents for every ton of merchantable coal which would pass through a mesh f inch square. The evidence showed that this necessarily excluded buckwheat and bird’s-eye coal. It is evident that all the coal mined by the defendants belonged to them, and, if they found, after the execution of the lease, that they could make use of what they previously had been compelled to throw away, I see no basis arising from that fact for a change in the standard by which the rent is to be measured. The parties fixed the method of determining the rent, and the court cannot now alter the contract.